OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We find no error of law in the charge to the jury given by the trial court, and the order of the Appellate Division should not be reversed on that ground.
Insofar as the determination of the Appellate Division to reverse the Trial Term’s order for a new trial and to *633reinstate the jury verdict was based on that court’s evaluation of the weight of the evidence it is not subject to our review (Donigi v American Cyanamid Co., 43 NY2d 935; Pfohl v Wipperman, 34 NY2d 597).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.